PER CURIAM.
Appellant and appellees both appeal from a workers’ compensation order awarding certain benefits to appellant. We find error in one point raised by appellees.
The first order of the Judge of Industrial Claims in the cause was reviewed by the Industrial Relations Commission and remanded with the following single instruction:
To make further definitive findings and arrive at a correct permanent disability rating attributable to the accident of September 20, 1973, based on the present record.
On remand, the Judge of Industrial Claims reconsidered the evidence and concluded, among other things, that maximum medical improvement occurred on a date different from that found in the original order. Ap-pellees assert that the establishment of a new maximum medical improvement date was beyond the scope of the remand and, therefore, was improper. We agree and *886reverse that portion of the order. After careful consideration of the other points raised, we find no further error.
Affirmed in part and reversed in part.
MILLS, C. J., and McCORD and WENT-WORTH, JJ., concur.